USCA11 Case: 20-13120    Date Filed: 03/31/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13120
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:19-cr-20349-RS-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JOHNNY REYES,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (March 31, 2021)

Before JILL PRYOR, NEWSOM and LUCK Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13120      Date Filed: 03/31/2021   Page: 2 of 2



      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350–51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Boyd, 975 F.3d 1185,

1190, 1192 (11th Cir. 2020) (sentence appeal waiver was knowing and voluntary

where district court specifically questioned defendant about the waiver during the

plea colloquy).




                                         2